America's Horizon Annuity Nationwide Life Insurance Company Individual Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-II The date of this prospectus is May 1, 2009. This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products.
